t c summary opinion united_states tax_court sherry hudzik petitioner v commissioner of internal revenue respondent docket no 9707-11s filed date frank agostino lawrence m brody and john j genova for petitioner jamie j song and tiffany heineman student for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure in a notice_of_deficiency dated date respondent determined deficiencies in petitioner’s federal_income_tax of dollar_figure dollar_figure and dollar_figure for tax years and respectively respondent also determined sec_6662 accuracy-related_penalties of dollar_figure dollar_figure and dollar_figure for tax years and respectively the issues for decision are whether petitioner may deduct losses from her rental_real_estate_activities under the passive_activity_loss rules set forth in sec_469 and whether petitioner is liable for accuracy-related_penalties under sec_6662 background some of the facts are stipulated and are so found the stipulation of facts and the exhibits attached thereto as well as the supplemental stipulation of facts and the exhibits attached thereto are incorporated herein by this reference petitioner resided in new jersey when her petition was filed in and petitioner worked big_number hours each year as a full- time treaty manager for swiss reinsurance america corp swiss re in armonk new york petitioner commuted from her home in watchung new jersey to swiss re’s office in armonk new york the distance from her home to her office was approximately miles petitioner self-prepared the joint federal_income_tax returns for tax years and using turbotax during the years in issue petitioner and her husband owned two rental properties one of the properties was a four-family dwelling in cranford new jersey new jersey property and the other was a condominium in clearwater beach florida florida property petitioner reported the rental property income and expenses on schedules e supplemental income and loss and deducted losses of dollar_figure dollar_figure and dollar_figure for tax years and respectively on the basis of her claim that she was a real_estate_professional pursuant to sec_469 petitioner asserts that when she prepared the returns for the years at issue she used the turbotax interview process that presented certain criteria to her to determine whether she qualified for the status of real_estate_professional petitioner did not file with any of the returns an election to aggregate the rental properties 1petitioner alleges that she made the election by aggregating the rental properties on her schedules e this court has consistently held that aggregating rental properties on schedule e is not a deemed_election under the requirements of sec_469 trask v commissioner tcmemo_2010_78 citing kosonen v commissioner t c memo aggregation of losses was not clear notice continued to substantiate her claim that she was a real_estate_professional petitioner introduced three logs reflecting the amount of time she purportedly spent on rental_real_estate_activities during each of the years at issue the logs do not indicate when they were prepared and every activity listed on the logs is either craigslist email responses or craigslist email responses open house the logs have a column in which petitioner identified the property and the activity performed some of the time entered on the logs is listed as spent on cranford florida and does not break down how much of the time entered was spent on each property petitioner contends that in she spent a total of dollar_figure hours on real_estate activities of those hours petitioner contends that she worked dollar_figure hours on real_estate activities related to the florida property and hours related to the new jersey property and the florida property combined continued of election under sec_469 thus if petitioner meets the requirements of sec_469 and is a real_estate_professional the material_participation standard in sec_469 must be met with respect to each separate interest in rental real_estate see sec_469 2the total reflected for the florida property and the new jersey property equals dollar_figure hours the remaining hours reflected on the log represents time spent on real_estate activities for properties other than the florida property and new continued for petitioner contends that she spent a total of big_number hours on real_estate activities of those hours petitioner contends that she worked big_number hours on real_estate activities related to the florida property and hours related to the new jersey property and the florida property combined for petitioner contends that she spent a total of dollar_figure hours on real_estate activities of those hours petitioner contends that she worked dollar_figure hours on real_estate activities related to the florida property and hours related to the new jersey property and the florida property combined petitioner alleges that most of her real_estate activity consisted of searching for prospective tenants for the new jersey property and the florida property on craigslist in addition to her craigslist activity petitioner asserts that her rental_activity also included renting and managing the new jersey property and the florida property paying bills and doing whatever else was required by the state and the town petitioner did not specify any of these activities in the logs on date respondent issued the deficiency_notice to petitioner for tax years and disallowing the schedule e rental real_estate continued jersey property losses for each year and determining the deficiencies and accuracy-related_penalties for those years petitioner timely filed a petition with this court i burden_of_proof discussion the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed rule a 292_us_435 pursuant to sec_7491 the burden_of_proof may shift to the commissioner if the taxpayer produces credible_evidence with respect to any relevant factual issue and meets other requirements at the start of trial petitioner’s counsel stated that they would ask the court to shift the burden to respondent under sec_7491 at the end of trial petitioner’s counsel did not ask the court to shift the burden at the end of trial and did not otherwise allege that sec_7491 applies nor did petitioner establish her compliance with the substantiation and recordkeeping requirements see sec_7491 and b petitioner therefore bears the burden_of_proof see rule a ii passive_activity_losses petitioner argues that all of the passive losses from rental_real_estate_activities should be allowed as deductions because she was a real_estate_professional during the years at issue sec_469 generally disallows for the taxable_year any passive_activity_loss sec_469 a passive_activity_loss is the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for that year sec_469 a passive_activity is any trade_or_business in which the taxpayer does not materially participate sec_469 rental real_estate activity is generally treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 however the rental activities of a taxpayer who is a real_estate_professional pursuant to sec_469 are not treated as per se passive activities sec_469 instead the rental activities are treated as a trade_or_business and are subject_to the material_participation requirements of sec_469 sec_1_469-9 income_tax regs a taxpayer qualifies as a real_estate_professional and is not engaged in a per se passive_activity if i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 in the case of a joint_return the same spouse must satisfy each requirement id the parties dispute whether petitioner qualified as a real_estate_professional accordingly we focus on whether petitioner’s participation in the rental activities meets the requirements of sec_469 sec_1_469-5t temporary income_tax regs fed reg date sets forth the requirements necessary to establish the taxpayer’s hours of participation as follows the extent of an individual’s participation in an activity may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means for purposes of this paragraph may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries this court has acknowledged that these temporary regulations do not explicitly state what records a taxpayer needs to maintain but we have consistently held that they do not allow a postevent ballpark guesstimate fowler v commissioner tcmemo_2002_223 goshorn v commissioner tcmemo_1993_578 the evidence fails to establish that petitioner qualified as a real_estate_professional during all of the years at issue petitioner had a full-time job at which she generally worked big_number hours per year according to the logs of hours petitioner submitted the total number of hours she spent working on the rental properties exceeded the hours worked at swiss re the logs that petitioner provided however are suspect petitioner attempted to establish the hours she purportedly devoted to the rental properties with the logs and her testimony at trial the logs list totals of dollar_figure hours big_number hours and dollar_figure hours that petitioner spent during taxable years and respectively working on the rental properties we consider the hours reflected in the logs implausible given that petitioner already worked big_number hours per year at swiss re and would have had to spend almost all of her remaining time working on the rental properties see eg pohoski v commissioner tcmemo_1998_17 petitioner failed to provide any underlying documentary_evidence to substantiate the hours reflected in the logs petitioner has not established that she performed more than one-half of her personal services in real_property trades_or_businesses in the years at issue because she did not qualify as a real_estate_professional under sec_469 we need not further consider whether she materially participated in the rental activities either in total for purposes of sec_469 or individually to avoid passive characterization as to each specific property see sec_469 we note that sec_469 provides an exception to the general_rule that passive_activity_losses are disallowed a taxpayer who actively participated in a rental real_estate activity can deduct a maximum loss of dollar_figure per year related to the activity sec_469 and this exception is fully phased out however when adjusted_gross_income equals or exceeds dollar_figure sec_469 e petitioner reported adjusted_gross_income of dollar_figure dollar_figure and dollar_figure on her and tax returns respectively accordingly petitioner cannot deduct any of the passive_activity_losses for and but may be entitled to deduct a portion of the losses pursuant to sec_469 any deduction however may be limited by the phaseout calculation under sec_469 iii penalties respondent determined that petitioner is liable for the accuracy-related_penalty under sec_6662 and b for a substantial_understatement_of_income_tax with respect to each year in issue sec_6662 and b imposes a penalty equal to of the amount of any underpayment that is due to a substantial_understatement_of_income_tax an individual substantially understates his or her income_tax when the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 respondent has the burden of production with respect to the accuracy-related_penalty see sec_7491 ten percent of the tax required to be shown on petitioner’s returns was dollar_figure dollar_figure and dollar_figure for tax years and respectively petitioner’s understatements must therefore exceed dollar_figure to be deemed substantial petitioner understated her tax by dollar_figure her tax by dollar_figure and her tax by dollar_figure therefore respondent has met his burden of production the accuracy-related_penalty is not imposed however with respect to any portion of an underpayment if the taxpayer can establish that he acted with reasonable_cause and good_faith sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances sec_1_6664-4 income_tax regs circumstances indicating that a taxpayer acted with reasonable_cause and in good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id generally the most important factor is the taxpayer’s effort to assess the taxpayer’s proper tax_liability id petitioner’s counsel contended that petitioner acted with reasonable_cause and in good_faith by listing both properties on schedules e following the instructions on turbotax and reading and attempting to follow irs publications while sec_469 and its regulations cover a highly complex area of the tax code petitioner’s recordkeeping seems to have greatly inflated the number of hours spent in the activity in order to satisfy the statute and the regulations we conclude that petitioner did not act with reasonable_cause and in good_faith and that petitioner is liable for accuracy-related_penalties under sec_6662 for taxable years and to reflect the foregoing decision will be entered under rule
